Name: Commission Decision of 31Ã July 2008 on the attribution of action grants for translating and testing a victimisation survey module under the specific programme Prevention of and fight against crime as part of the general programme on security and safeguarding liberties
 Type: Decision
 Subject Matter: politics and public safety;  economic analysis;  social affairs;  European construction;  rights and freedoms;  economic policy
 Date Published: 2008-08-19

 19.8.2008 EN Official Journal of the European Union L 221/34 COMMISSION DECISION of 31 July 2008 on the attribution of action grants for translating and testing a victimisation survey module under the specific programme Prevention of and fight against crime as part of the general programme on security and safeguarding liberties (2008/679/JHA) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty on European Union, Having regard to Council Decision 2007/125/JHA of 12 February 2007 establishing for the period 2007 to 2013, as part of the general programme on security and safeguarding liberties, the specific programme Prevention of and fight against crime (1), and in particular Article 7(6) thereof, Whereas: (1) The Commission adopted on 16 April 2007 the 2007 annual work programme for the specific programme Prevention of and fight against crime as part of the general programme on security and safeguarding liberties (2). (2) A call for framework partners under the programme Prevention of and fight against crime was published in February 2007. (3) A specific call for proposals on translating and testing a victimisation survey module was sent on 16 August 2007 to all selected framework partners who had chosen the option Statistics on crime and criminal justice. (4) An evaluation committee met on 6 November 2007, 22 November 2007 and 17 December 2007 and recommended the attribution of the grants for translating and testing a victimisation survey module. (5) The measures provided for in this Decision are in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3). (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 8 of Council Decision 2007/125/JHA, HAS DECIDED AS FOLLOWS: Sole Article The action grants referred to in the Annex are approved for the total amount of EUR 1 540 170,39. Done at Brussels, 31 July 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 58, 24.2.2007, p. 7. (2) C(2007) 1627. (3) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). ANNEX Budget breakdown of action grants for translating and testing a victimisation survey module Framework partnership reference Organisation Selected/rejected Total eligible cost (EUR) Amount attributed (EUR) % grant JLS/I2007/ISEC-FPA/012 Swedish National Council for Crime Prevention Selected 113 815,90 107 702,00 94,63 JLS/I2007/ISEC-FPA/020 Department of Statistics, Government of Lithuania Selected 39 855,87 27 899,11 70 JLS/I2007/ISEC-FPA/033 National Statistical Institute, Portugal Selected 133 041,32 126 389,25 95 JLS/I2007/ISEC-FPA/037 Statistics, Denmark Selected 160 264,87 152 250,80 95 JLS/I2007/ISEC-FPA/043 Statistical Office, Slovak Republic Selected 22 115,23 19 893,11 89,95 JLS/I2007/ISEC-FPA/050 Institute of Justice, Poland Selected 57 730,00 40 411,00 70 JLS/I2007/ISEC-FPA/051 Federal Statistical Office, Germany Selected 402 615,32 281 830,72 70 JLS/I2007/ISEC-FPA/053 Statistics, Austria Selected 120 703,15 110 703,15 91,72 JLS/I2007/ISEC-FPA/054 European Institute for Crime Prevention, HEUNI, Finland Selected 221 149,06 210 091,60 95 JLS/I2007/ISEC-FPA/061 Ministry for Home Affairs, Catalonia Selected 123 955,16 83 955,16 67,73 JLS/I2007/ISEC-FPA/079 Council for Criminal Research to Ministry of Justice, Bulgaria Selected 23 865,49 19 092,00 80 JLS/I2007/ISEC-FPA/083 Statistical Office, Republic of Slovenia Selected 86 076,32 81 772,50 95 JLS/I2007/ISEC-FPA/087 Istituto Nazionale di Statistica, ISTAT, Italy Selected 175 801,15 158 779,37 90,32 JLS/I2007/ISEC-FPA/102 Central Statistical Bureau, Latvia Selected 29 567,51 26 610,75 90 JLS/I2007/ISEC-FPA/103 Secretariat of State for Security, Spain Selected 132 556,95 92 789,87 70 Total 1 843 113,30 1 540 170,39